Per Curiam.

The respondent was admitted to practice by this court on April 6, 1956. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
Since the respondent could not with due diligence be served personally, this court directed that he be served by substituted service. Service was made as directed by the court and the respondent thereafter failed to appear or answer in this proceeding.
*273The reporting Justice has found the respondent guilty of neglecting the prosecution of a matter in which he had been retained, as a result of which the action became barred by the running of the Statute of Limitations, and failing to file a retainer statement; failing to co-operate with the substituted attorney in the said matter; failing to co-operate with the Committee on Grievances of the Brooklyn Bar Association in its investigation of a complaint concerning respondent by neglecting to attend hearings scheduled by the committee and failing to reply by mail to a complaint forwarded to him by the Joint Bar Association Grievance Committee; and failing to co-operate with the Committee on Grievances of the Brooklyn Bar Association in its investigation of four other complaints against him.
After reviewing all of the evidence and the report of Mr. Justice Hirsch, we are in full accord with the findings in the report. Accordingly, petitioner’s motion to confirm the report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be and he hereby is disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P.J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.